     Case 3:20-cv-03469-S Document 1 Filed 11/23/20                    Page 1 of 4 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 TAN NGUYEN,                                         §
                                                     §
                     Plaintiff,                      § PLAINTIFF’S COMPLAINT AND
                                                     § DEMAND FOR JURY TRIAL
                       – vs –                        §
                                                     §
 ALLIANT CAPITAL MANAGEMENT,                         §
 LLC,                                                §
                                                     §
                    Defendant.                       §

                                            COMPLAINT

       NOW COMES Plaintiff, TAN NGUYEN (“Plaintiff”), through his attorneys, hereby

alleges the following against Defendant, ALLIANT CAPITAL MANAGEMENT, LLC

(“Defendant”):

                                         Nature of the Action

       1.        This action is brought by Plaintiff pursuant to the Fair Debt Collection Practices

Act (“FDCPA”), 15 U.S.C. § 1692 et seq.; and

       2.        The Texas Debt Collection Act (“TDCA”), Tex. Fin. Code § 392.001 et seq.

                                                Parties

       3.        Plaintiff is a natural person residing, in Dallas County, in the City of Grand Prairie,

in the State of Texas and is otherwise sui juris.

       4.        Plaintiff is allegedly obligated to pay a debt and is a consumer as defined by 15

U.S.C. § 1692a(3).

       5.        Defendant is a New York limited liability company conducting business in the State

of Texas and has its principal place of business in Amherst, New York.

       6.        Defendant is a debt collector as defined by 15 U.S.C. § 1692a(6), and sought to
                                                    -1-

                                       PLAINTIFF’S COMPLAINT
     Case 3:20-cv-03469-S Document 1 Filed 11/23/20                  Page 2 of 4 PageID 2



collect a consumer debt from Plaintiff.

        7.     Defendant acted though its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers.

                                      Jurisdiction and Venue

        8.     Defendant conducts business in Texas, therefore personal jurisdiction is

established.

        9.     Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that

such actions may be brought and heard before “any appropriate United States District Court

without regard to the amount in controversy.”

        10.    28 U.S.C. § 1367 grants supplemental jurisdiction over the claims arising under the

TDCA.

        11.    Venue is proper in the United States District Court Northern District of Texas

pursuant to 28 U.S.C § 1391(b)(2) because Defendant has its principal place of business within

this District and a substantial part of the events or omissions giving rise to the herein claims

occurred within this District.

                                        Factual Allegations

        12.    On or around July 21, 2020, Defendant placed a collection call to Plaintiff seeking

and demanding payment for an alleged consumer debt.

        13.    Plaintiff’s alleged debt arises from transactions for personal, family, and household

purposes.

        14.    Defendant called Plaintiff’s telephone number at (817) XXX-0427.

        15.    On or around July 21, 2020, Defendant left a message on Plaintiff’s voicemail.

        16.    In the voicemail message, Defendant failed to meaningfully disclose its identity as

                                                 -2-

                                      PLAINTIFF’S COMPLAINT
     Case 3:20-cv-03469-S Document 1 Filed 11/23/20                      Page 3 of 4 PageID 3



a debt collector, the nature of the call, or state that the call was concerning a debt.

        17.     In the voicemail message, Defendant directed Plaintiff to call back telephone

number (833) 464-0361 ext. 434, which is a number that belongs to Defendant.

        18.     Defendant is using false, deceptive and misleading means in connection with

attempting to collect a debt by withholding the true purpose of its voicemail message and phone

calls, that it is calling in an attempt to collect a debt, or that Defendant is a debt collector.

                           FIRST CAUSE OF ACTION
               DEFENDANT VIOLATED THE FDCPA 15 U.S.C. § 1692 et seq.

        19.     Plaintiff repeats and incorporates by reference into this cause of action the

allegations set forth above at Paragraphs 1-18.

        20.     Defendant’s violations of the FDCPA include, but are not limited to, the following:

               a.       Defendant violated §1692e of the FDCPA by any other false, deceptive, or

                        misleading representation or means in connection with the debt collection;

                        and

               b.       Defendant violated §1692e(11) of the FDCPA by failing to disclose in its

                        voicemail message that it is a debt collector.

                              SECOND CAUSE OF ACTION
                     DEFENDANT VIOLATED THE TFDCPA § 392.001 et seq.

        21.     Plaintiff repeats and incorporates by reference into this cause of action the

allegations set forth above at Paragraphs 1-18.

        22.     Defendant’s violations of the TDCA include, but are not limited to, the following:

                a.       Defendant violated § 392.304(5)(b) of the TDCA by placing a telephone

                         call and failing to disclose Defendant as a debt collector; and

                b.       Defendant violated § 392.304(19) of the TDCA by any other false,

                                                   -3-

                                       PLAINTIFF’S COMPLAINT
     Case 3:20-cv-03469-S Document 1 Filed 11/23/20                 Page 4 of 4 PageID 4



                     deceptive, or misleading representation or means in connection with the

                     debt collection.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant for the

following:

                                 FIRST CAUSE OF ACTION

       23.   Statutory damages of $1000.00 pursuant to 15 U.S.C. § 1692k;

       24.   Reasonable attorneys’ fees, costs pursuant to 15 U.S.C. § 1692k; and

       25.   Awarding such other and further relief as may be just, proper and equitable.

                               SECOND CAUSE OF ACTION

       26.   Actual damages pursuant to Tex. Fin. Code § 392.403(2); and

       27.   Reasonable attorney’s fees and costs pursuant to § 392.403(2)(b).

                                  JURY TRIAL DEMAND

       28.   Plaintiff demands a jury trial on all issues so triable.

                                                     Respectfully submitted,

Dated: November 23, 2020                             /s/ Adam T. Hill
                                                     Adam T. Hill
                                                     The Law Offices of Jeffrey Lohman, P.C.
                                                     28544 Old Town Front Street, Suite 201
                                                     Temecula, CA 92880
                                                     T: (657) 236-92590
                                                     F: (602) 857-8207
                                                     AdamH@jlohman.com

                                                     Attorney for Plaintiff, Tan Nguyen




                                               -4-

                                   PLAINTIFF’S COMPLAINT
